Citation Nr: 0500509	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  99-05 547	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESSES AT HEARING ON APPEAL

The appellant and F.W.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  He died in November 1997.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to a January 2004 order of 
the United States Court of Appeals for Veterans Claims 
(Court) which vacated a May 2002 Board decision and remanded 
the matter to the Board for readjudication consistent with 
the order.  By the May 2002 decision, the Board denied 
service connection for the cause of the veteran's death.  

The case originally came to the Board on appeal from a May 
1998 rating decision by the White River Junction, Vermont, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA), which denied the appellant's application for dependency 
and indemnity compensation on the basis that service 
connection for the cause of the veteran's death was not 
established.  The appellant testified at a Travel Board 
hearing at the RO in August 1999 in connection with her 
appeal of that determination.  

The Board remanded the case to the RO in October 1999 for 
additional evidentiary development and readjudication.  
Thereafter, in December 2000, the Board denied service 
connection for the cause of the veteran's death, finding that 
the evidence did not show that chronic myelogenous leukemia 
was manifest until many years after separation from service 
or that it was related to exposure to herbicides in service.  

The appellant appealed the Board's decision to the Court.  In 
May 2001, the Court granted the Secretary's Motion For Remand 
And To Stay Further Proceedings and issued an order vacating 
the December 2000 Board decision and remanding the matter to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).  The motion alleged that although the 
duty to assist provisions of the VCAA had been discussed, the 
Board had not addressed the notification provisions of the 
new act.  

In vacating and remanding the subsequent May 2002 Board 
decision, the Court stated that the documents upon which the 
Board had relied as the basis for a finding that the VCAA had 
been satisfied, namely, the statement of the case, the 
supplemental statement of the case , and the May 2000 Board 
decision, did not comply with the statutory requirements in 
that they did not notify the appellant of the evidence or 
information necessary to substantiate her claim or advise her 
as to which party is responsible for obtaining such evidence 
or information as required by Quartuccio v. Principi, 16 Vet. 
App 183, 186-87 (2002).  

At the time of his first appeal to the Court, the appellant 
was represented by an attorney, M. R. Lippman.  In February 
2003, the appellant designated her present attorney, Sean 
Kendall, as her representative.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Request for a hearing

In a letter dated November 29, 2004, the appellant's attorney 
moved that the appellant be granted a hearing "before the VA 
Regional Office in Vermont," indicating that a physician 
would present expert medical evidence that the veteran's 
cancer was related to exposure to chemicals while serving in 
Vietnam.  

Under VA regulations, a claimant is entitled to a hearing at 
any time , subject to the limitations of 38 C.F.R. § 20.1304 
(2004) with respect to hearings in claims that have been 
certified to the Board.  Under that regulation, a claimant 
has a period of 90 days following VA notice in which to 
request a hearing, submit additional evidence or request a 
change of representation.  

In this case, a July 30, 2004, letter from the Board advised 
the appellant's attorney that he had 90 days in which to 
submit additional argument or evidence, noting, generally, 
38 C.F.R. § 20.1304.  The attorney later requested an 
extension of 30 days, which was granted.  The July 30, 2004, 
letter contained no limitation of the appellant's right to 
request a hearing.  In the absence of any notification that 
her right to a further hearing would expire on a particular 
date if no request were received, the appellant is not 
precluded from requesting a hearing in connection with her 
appeal.  

Accordingly, the appeal must be remanded to the RO so that a 
hearing at the RO can be scheduled pursuant to the attorney's 
request.  


VCAA compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The applicability and requirements of the VCAA must be 
considered in every case of a VA claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  Although the appellant's claim was received before 
November 9, 2000, the effective date of the new law, the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini, Id.  

To comply with the Court's January 2004 order, a VCAA notice 
letter that satisfies the requirements of the statute, its 
implementing regulations, and applicable judicial precedent 
must be issued.  The notice must be issued by the RO rather 
than the Board.  In Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2)(ii), the regulation giving the Board 
authority to cure a procedural defect by providing the 
claimant with notice under the VCAA, was invalid as contrary 
to the statutory authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the claimant for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

It should be noted that with respect to the content of a VCAA 
notice, the decision in Pelegrini II held, in pertinent part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  To satisfy the requirements 
of Pelegrini II, the VCAA notice letter sent to the appellant 
must fully address all of the above elements, including 
element (4).  

Since the record does not show that the appellant was 
provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand the issue on appeal for further RO action pursuant to 
the VCAA.  

Accordingly, the case is remanded to theVBA AMC for further 
action as follows:

1.  A hearing on appeal should be 
scheduled at the RO in accordance with 
the appellant's attorney's November 2004 
request for a hearing.  

2.  The VBA must issue a VCAA notice 
letter that satisfies all VCAA notice 
obligations as noted above, as to the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  

Such notice must specifically apprise the 
appellant of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio, Id.  

3.  The VBA should review the file to 
ascertain whether any additional 
evidentiary development is necessary to 
satisfy VA's duty to assist under the 
VCAA in light of the appellant's hearing 
testimony or other evidence or 
information received while the case is in 
remand status.  

4.  After undertaking any additional 
procedural or evidentiary development 
deemed necessary in addition to that 
specified above, the VBA should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

If the determination is adverse to the 
appellant, a supplemental statement of the 
case should be prepared and the appellant 
should be given a reasonable period of time 
for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




